DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 10/07/2020, 03/03/2021, and 04/22/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Pub. No. US 2017/0205590 A1 to Bailey et al. (hereinafter “Bailey”).
In re claim 1, Bailey discloses an optical connector, see FIGURES 1-6, comprising: 
a housing (10) having a first end and a second end, an opening in the first end, an opening 
a latch/holes (101) integrated with the housing (10); 
a ferrule assembly comprising a ferrule (12), a ferrule alignment sleeve/cap (14), a ferrule flange (see FIG. 1) and a coil spring (13) received on the ferrule (12); 
the ferrule assembly being received in the passage of the housing (10) at the first end, and the latch (101) engaging an adapter/handle (3) for holding the ferrule assembly in the housing (10).  See ¶¶ [0023]-[0030] of Bailey for further details. 

In re claim 3, as seen in FIG. 5, the latch (101) is parallel to the passage and attached to an outer surface of the housing (10).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 8,727,638 to Lee et al. (hereinafter “Lee”).
In re claim 1, Lee discloses an optical connector, see FIGURES 1-9, comprising: 
a housing (21) having a first end and a second end, an opening in the first end, an opening in the second end and a passage extending through the housing (21) and connecting the first and second openings (as seen in FIG. 3 and FIG. 4); 
a latch/holes (212) integrated with the housing (21); 
a ferrule assembly comprising a ferrule (25), a ferrule alignment sleeve/tube (23), a ferrule flange/boot (24) and a coil spring (26) received on the ferrule (25); 
the ferrule assembly being received in the passage of the housing (21) at the first end, and the latch (212) engaging an adapter (connection member (22) and/or adapter (3)) for holding the See columns 4-7 of Lee for further details. 

In re claim 2, the particular limitations are mentioned at col. 5, lines 11-20 of Lee.

In re claim 3, as seen in FIGS. 1-5, the latch (212) is parallel to the passage and attached to an outer surface of the housing (21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey as applied to claim 1 above, and further in view of Patent No. 6,435,730 to Kevern et al. (“Kevern”).
In re claim 4, Bailey only differs in that he does not teach his ferrule flange has an interference fit in the passage.  Kevern, on the other hand, teaches a ferrule flange/collar (21) that has an See col. 3, lines 40-67 of Kevern. In order to axially retain his ferrule (12) within the passage of his housing (10), the ferrule flange of Bailey would have been modified to have an interference fit in the passage, as taught by Kevern, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Bailey combined with Kevern.

In re claim 5, Kevern further teaches a shoulder (4) in the passage (2) engaging the ferrule flange (21) and locating the ferrule assembly relative to his housing (1).  The housing (10) of Bailey would have also included the shoulder (4) of Kevern for the same reasons mentioned with respect to claim 4.

In re claim 6, as mentioned in paragraph [0002] of Bailey, his duplex optical connector is designed to be used with an adaptor.  Thus, inserting the first end of the housing (10) of Bailey into an adaptor would have been implicit in the disclosure of Bailey
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
June 19, 2021